                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION



United States of America,           )                 CRIMINAL NO. 3:12-897-CMC
                                    )
             v.                     )                 OPINION AND ORDER
                                    )
Jacquan Olando Jones,               )
                                    )
                    Defendant.      )
___________________________________ )

       Defendant filed a motion in this court pursuant to 28 U.S.C. § 2255, challenging his

conviction for a violation of 18 U.S.C. § 924(c). ECF No. 300. The Government filed a motion

to dismiss or for summary judgment. ECF No. 315. Defendant filed a response in opposition to

summary judgment. ECF No. 341.1

         I.     Background

       On February 19, 2013, Defendant was charged in a Superseding Indictment with the

following counts: 1) conspiracy to commit Hobbs Act Robbery; 2) conspiracy to possess with

intent to distribute cocaine; 3) attempt to possess with intent to distribute cocaine; 4) conspiracy

to knowingly use and carry a firearm in relation to a drug trafficking crime “as set forth in Counts

2 and 3 of this Indictment,” and in relation to a crime of violence “as set forth in Count 1 of this

Indictment”; 5) knowing use and carrying of a firearm during and in relation to a drug trafficking

crime “as set forth in Counts 2 and 3 of this Indictment,” and in relation to a crime of violence “as




1
 This matter was held in abeyance pending the en banc decision of the Fourth Circuit in United
States v. Simms, 914 F.3d 229 (4th Cir. 2019), and the decision of the Supreme Court in United
States v. Davis, 139 S. Ct. 2319, 2336 (2019).
set forth in Count 1 of this Indictment,” 11) possession with intent to distribute and distribution of

a quantity of marijuana; and 6, 10, 12, 13, 14, and 15) six counts of felon in possession of a firearm.

ECF No. 123.

       On April 3, 2013, Defendant pled guilty, pursuant to a Plea Agreement, to Counts 1, 5, 10,

and 11 of the Indictment: conspiracy to commit Hobbs Act Robbery (Count 1), a violation of §

924(c) (Count 5), felon in possession of a firearm (Count 10), and possession with intent to

distribute marijuana (Count 11). ECF No. 143. The Plea Agreement noted Count 5, the § 924(c)

count, charged “using/carrying firearm(s) during and in relation to, and possessing firearms in

furtherance of a crime of violence and/or drug trafficking crime.” Id. at ¶ 1. Judgment was entered

on July 11, 2013. ECF No. 180. Defendant was sentenced to a total term of 180 months, consisting

of 120 months as to Counts 1 and 10, 60 months as to Count 11, concurrent, and 60 months as to

Count 5, consecutive. Id. Defendant did not appeal. On October 22, 2015, an Amended Judgment

was issued pursuant to Amendment 782, reducing Defendant’s sentence to 147 months: 87 months

as to Counts 1 and 10, 50 months as to Count 11, concurrent, and 60 months as to Count 5,

consecutive. ECF No. 254.

         II.   18 U.S.C. § 924(c)

       Title 18 U.S.C. § 924(c) provides that a defendant shall be subject to a consecutive sentence

if he or she, “during and in relation to any crime of violence or drug trafficking crime. . . for which

the person may be prosecuted in a court of the United States, uses or carries a firearm, or who, in

furtherance of any such crime, possesses a firearm. . . .” 18 U.S.C. § 924(c)(1)(A).

       A “drug trafficking crime” for purposes of § 924(c) means “any felony punishable under

the Controlled Substances Act (21 U.S.C. §§ 801 et seq.), the Controlled Substances Import and



                                                  2
Export Act (21 U.S.C. §§ 951 et seq.), or chapter 705 of title 46.” § 924(c)(2). The statute defines

a “crime of violence” as:

       an offense that is a felony and –
       (A) has an element the use, attempted use, or threatened use of physical force
           against the person or property of another, or
       (B) that by its nature, involves a substantial risk that physical force against the
           person or property of another may be used in the course of committing the
           offense.2

§ 924(c)(3).

       The Fourth Circuit has held conspiracy to commit Hobbs Act Robbery cannot qualify as a

crime of violence under the force clause of §924(c)(3)(A). United States v. Simms, 914 F.3d 229,

233-34 (4th Cir. 2019). The Simms court also concluded the residual clause of §924(c)(3)(B) is

unconstitutionally vague and therefore void. Id. at 236.

       On June 24, 2019, the Supreme Court also decided the residual clause of § 924(c)(3)(B) is

void for vagueness. United States v. Davis, 139 S.Ct. 2319, 2336 (2019). In doing so, the Court

rejected application of a case-specific approach for § 924(c) and applied the categorical approach.3

Id. at 2327-2332.

       III.    Discussion

       Defendant argues his § 924(c) conviction in Count 5 was predicated on the conspiracy to

commit Hobbs Act Robbery conviction in Count 1, which cannot serve as an underlying offense

as it is not a crime of violence as defined in § 924(c)(3)(A), the “force clause,” and §924(c)(3)(B)



2
 § 924(c)(3)(A) is known as the “force clause” or “elements clause” (referred to herein as the force
clause) and § 924(c)(3)(B) is known as the “residual clause.”
3
 Davis did not address the force clause issue, as the Fourth Circuit did in Simms, because the lower
court determined conspiracy to commit Hobbs Act Robbery did not qualify under the force clause,
and this holding was not appealed. Id. at 2325.
                                                  3
is invalid.   ECF No. 300.       The Government has moved for summary judgment, arguing

Defendant’s claim is barred by his valid guilty plea and appeal waiver, is untimely, and fails on

the merits as Defendant’s § 924(c) charge was based on a drug trafficking crime as well as a crime

of violence. ECF No. 315-1. Defendant responded, arguing his §924(c) conviction was based

only on the Hobbs Act Robbery conspiracy, not a drug trafficking crime. ECF No. 341. He also

argues his appeal waiver should not be enforced, and the motion is timely. Id. at 5-6.

       The court finds Defendant’s § 924(c) conviction remains valid because it was also

predicated on a drug trafficking crime. Therefore, even though conspiracy to commit Hobbs Act

Robbery no longer qualifies as a crime of violence under the now invalidated residual clause or

under the force clause of § 924(c), the § 924(c) conviction stands as also based on an underlying

offense that constitutes a drug trafficking crime.

                   a. Analysis

       Defendant was charged with knowingly using or carrying a firearm during and in relation

to, and possessing a firearm in furtherance of, a drug trafficking crime and a crime of violence.

ECF No. 123 at 5 (“That on or about October 30, 2012, in the District of South Carolina, the

Defendants . . . did knowingly use and carry firearms during and in relation to, and did possess

firearms in furtherance of, a drug trafficking crime as set forth in Counts 2 and 3 of this Indictment,

and did knowingly use and carry firearms during and in relation to, and did possess firearms in

furtherance of, a crime of violence as set forth in Count 1 of this Indictment, which are felonies

prosecutable in a Court of the United States . . .”). His Plea Agreement reflects both bases for

§924(c), though he did not plead guilty to either Count 2 or 3. ECF No. 143 at ¶ 1 (“The Defendant

agrees to plead guilty to Counts 1, 5, 10, and 11 of the Superseding Indictment now pending . . .

Count 5 charges using/carrying firearm(s) during and in relation to, and possessing firearms in
                                                     4
furtherance of a crime of violence and/or drug trafficking crime. . .”). At his change of plea

hearing, the court explained the charge in Count 5 as follows:

       Court: Count 5 is a gun charge. And it charges that on or about October the 30th
       of 2012, that you and others, those same people, did knowingly use and carry
       firearms during and in relation to and did possess firearms in furtherance of a drug
       trafficking crime as set forth in Counts Two and Three of the indictment and that
       you did knowingly use and carry firearms during and in relation to and possess the
       firearms in furtherance of a crime of violence as set forth in Count One, . . .
       So in order to prove that charge, they would have to be able to prove that you or
       others, or both, knowingly used or carried a firearm during and in relation to or
       possessed a firearm in furtherance of Count One, Count Two, or Count Three, or
       you aided and abetted someone who did that, and that the underlying crime, the
       drug trafficking crime or the crime of violence was prosecutable in a court of the
       United States. Do you understand what Count Five is about and what would have
       to be proved to show that?
       Defendant: Yes, ma’am.

ECF No. 323 at 17-18.4

       The Government, through ATF Special Agent Lovin, summarized the evidence against

Defendant, explaining the involvement of a confidential informant:

       As the investigation continued, ATF learned that Mr. Jones had a predisposition to
       commit robberies prior to the September investigation. Because of that, Mr. Jones
       was presented with an opportunity to meet other individuals later to be determined
       that were ATF undercover agents to discuss a robbery of drug traffickers for
       approximately ten to twelve kilos of cocaine.
       During these discussions which took place on three different occasions, Mr. Jones
       as well as Mr. Boyce were present on two of these occasions, and Mr. Davis and
       Mr. Howard were present on the third meeting. Each of these meetings discussed
       what the robbery was, how much cocaine would be in the location. There were
       discussions about who would do what as far as tying up or subduing or even
       shooting these potential drug traffickers to obtain this ten to twelve kilos of cocaine.
       As the investigation continued, on October 30th, or prior to October 30th, Mr. Jones
       reported to other members of the robbery crew that he would not be going, he would
       be sending someone in his place to commit the robbery, which was Mr. Mobley.



4
  Count 11, possession with intent to distribute and distribution of a quantity of marijuana, took
place on September 18, 2012, not October 30, and therefore is not part of the conduct in the §924(c)
charge. Id. at 20.
                                                 5
       On October 30th, the day of the arrest and proposed robbery, Mr. Jones met with
       the robbery crew, to include Mr. Mobley, and during that occasion he gave Mr.
       Mobley a .45 caliber Taurus pistol to use in the robbery.
       …
       Court: And when the discussions were being held regarding the plan to rob the ten
       to twelve kilos, what if any discussion was held concerning the use of weapons in
       connection with the robbery?
       Special Agent Lovin: Specifically, Mr. Jones stated during at least one of these
       meetings that members should enter the residence and initially shoot at least one
       drug trafficker in the leg or in the knee so they would know that they meant
       business.
       …
       Ms. Haynes: Mr. Jones did not show up on the 30th. He was there. The confidential
       source indicates that he did provide the firearm that Mr. Mobley was found with,
       the .40 caliber Taurus, provided that to him. And I believe there was discussion
       between the confidential informant and Mr. Jones prior that Mr. Jones would not
       be going, that he would be sending Mr. Mobley in his place and that they would
       work out the details of their split between themselves.
       …
       Court: Okay. But during an earlier meeting, is Mr. Jones on tape discussing the
       plan as far as what was to be stolen, what was to be – what was the object of the
       robbery?
       Special Agent Lovin: His last conversation, which would be with the confidential
       source, Mr. Boyce, Mr. Mobley, and himself, was on October the 26th, four days
       prior to the arrest.
       Court: Okay. And by that time, had the plan been formulated sufficient that Mr.
       Jones would have known what the plan was?
       Special Agent Lovin: Yes. There were three meetings that he attended prior to that
       date where he met with the undercover agents to discuss the robbery. And at each
       meeting he was given an opportunity to remove himself from the conspiracy, as
       well as the other defendants, co-defendants in this case.
       …
       Court: So it was clear in your mind from the tapes and all of that that he was going
       to share in the cocaine?
       Special Agent Lovin: Yes. He advised Mr. Boyce and the CI that he would work
       out his cut with Mr. Mobley who he was sending in his stead.
       Court: And had they made arrangements as to how much each one was supposed
       to get beforehand?
       Special Agent Lovin: Nothing was caught on tape as far as an exact amount.

Id. at 33, 35-39. The court inquired of Defendant:

       Count Five indicates that there was a firearm knowingly used and carried during
       and in relation to a crime of violence or a drug trafficking crime. Now, do you

                                                6
admit or deny that you gave this Taurus to Mobley to use in this what you thought
was going to be a robbery of cocaine?
Defendant: No, ma’am.
Court: You did not?
Defendant: Nah. All my firearms were sold to the confidential informant that I had.
Court: Okay. So whether you owned it or not, I don’t care. do you admit or deny
that you handed to Mobley –
Defendant: No, ma’am. I didn’t hand them to him.
Court: You were not the one that handed it to him?
Defendant: No, ma’am.
Court: So if all these other people are saying you were, you disagree?
Defendant: Yes, ma’am.
Court: Okay. All right. Do you admit or deny that you were involved in these
discussions in which a plan was formulated to rob some drug dealers of ten to
twelve kilos of cocaine?
Defendant: I was at three – three – three- three of the little situations, the talk
situations.
Court: Okay. And do you admit that you understood from being there that the plan
was to rob some drug dealers of ten to twelve kilos of cocaine?
Defendant: Yes, ma’am.
Court: And do you admit or deny that you at one of these meetings introduced Mr.
Mobley and said he was going to go, you weren’t going to go but he was going to
go?
Defendant: Yes, ma’am.
Court: And do you admit that at one of these meetings, and I think it might have
been the last one where you were there, that you made a comment that they should
shoot somebody in the leg to make sure that they knew business, that you meant
business?
Defendant: Yes, ma’am.
…
Court: That’s fine. All I’m asking you is, did you believe at the time that they were
going to take guns and use those guns to rob people of cocaine?
Defendant: Yes, ma’am.
…
Court: But did you have any agreement with Mobley that he would share whatever
he got in some way with you for you introducing him to the group?
Defendant: He say he -- yes, ma’am.
…
Court: Okay. All right. It seems to met that despite the fact that he denies handing
the gun to Mobley or providing the gun to Mobley on the day when he introduced
Mobley to the group on the 26th that he has admitted enough other things for there
to be an adequate factual basis here for all of these crimes. So if you wish to plead
guilty to these crimes, then there is an adequate factual basis for it. It’s up to you.
Defendant: Yes, ma’am
Court: Do you wish to plead guilty to them?
                                          7
       Defendant: Yes, ma’am.

Id. at 40-43, 45.

       It is clear from the facts recited and from Defendant’s admissions that the conduct

underlying the possession of the firearms, on the same day (October 30, 2012), was a conspiracy

not only to commit Hobbs Act Robbery but also to steal cocaine from the stash house: the firearms

were to be carried and possessed with the intent to commit a robbery of a stash house to steal and

ultimately possess with intent to distribute 10 to 12 kilograms of cocaine. After the robbery,

Defendant would, according to prior negotiations between co-defendants, share in possession of

multiple kilograms of cocaine with the intent to distribute. Id. at 39, 43; see United States v. Fisher,

912 F.2d 728, 730 (4th Cir. 1990) (“Intent to distribute may be inferred from . . . a quantity of

drugs larger than needed for personal use.”); see also U.S. v. Young, 609 F.3d 348, 355 (4th Cir.

2010) (“The evidence presented at trial established that Young was in possession of almost five

kilograms of cocaine, a quantity that clearly was large enough to permit the jury to conclude that

the drugs were intended for distribution.”).

       The drug trafficking crime in Count 2 of the Indictment (conspiracy5 to possess with intent

to distribute 5 kilograms or more of cocaine) was cited, along with the conspiracy to commit Hobbs



5
 The Fourth Circuit recently held a conspiracy to possess cocaine and cocaine base with intent to
distribute in violation of 21 U.S.C. § 846 could not serve as a predicate offense for a sentencing
enhancement under the Sentencing Guidelines’ definition of “controlled substances offense.”
United States v. Norman, __ F.3d __, 2019 WL 3819314, at *5 (4th Cir. 2019). A controlled
substance offense as defined by the Guidelines “means an offense under federal or state law,
punishable by imprisonment for a term exceeding one year, that prohibits the manufacture, import,
export, distribution, or dispensing of a controlled substance (or a counterfeit substance) or the
possession of a controlled substance (or a counterfeit substance) with intent to manufacture,
import, export, distribute, or dispense.” U.S.S.G. § 4B1.2(b). Although commentary to the
Guidelines included conspiracy and attempt in the definition of “controlled substance offense,” the

                                                   8
Act Robbery in Count 1, as underlying offenses for the § 924(c) charge in Count 5. While

Defendant did not plead guilty to Count 2, it was not necessary that Defendant be convicted of the

underlying drug trafficking crime in order for his § 924(c) conviction to rest on it. Section

924(c)(1)(A) notes, in part, the drug trafficking crime or crime of violence must be one “for which

the person may be prosecuted in a court of the United States.” See also United States v. Crump,

120 F.3d 462, 466 (4th Cir. 1997) (“In accordance with the views of all the circuits considering

the question, we hold that a defendant’s conviction under §924(c)(1) does not depend on his being

convicted – either previously or contemporaneously – of the predicate offense, as long as all of the

elements of that offense are proved and found beyond a reasonable doubt.”).              In this case,

Defendant was indicted for both a crime of violence in Count 1 and two drug trafficking crimes in

Counts 2 and 3. The facts and colloquy with Defendant at the change of plea hearing made it clear

that the §924(c) charge was predicated on Counts 1 and 2, as quoted above.6




court found that § 846 conspiracy is not generic conspiracy as it does not require an overt act.
Norman, 2019 WL 3819314; §4B1.2(b), cmt. n.1. Section 924(c) convictions, however, can be
predicated on a “drug trafficking crime,” defined as “any felony punishable under the Controlled
Substances Act (21 U.S.C. §§ 801 et seq.), the Controlled Substances Import and Export Act (21
U.S.C. §§ 951 et seq.), or chapter 705 of title 46.” § 924(c)(2). As the definition of drug trafficking
crime includes any felony punishable under the Controlled Substances Act, Count 2 of the
Indictment in this case qualifies as a drug trafficking crime under §924(c) and Norman has no
application.


6
  Defendant is correct he was not advised of the elements of the drug trafficking crime in Count 2
in relation to his guilty plea to the § 924(c) offense. However, a district judge must only be
subjectively satisfied there is a sufficient factual basis for a conclusion that the defendant
committed all of the elements of the offense. United States v. Ketchum, 550 F.3d 363, 366 (4th
Cir. 2008). “A district court judge taking a defendant’s plea need not explain the elements of each
charge to the defendant on the record.” United States v. Edgerton, 408 F. App’x 733, 736 (4th
Cir. 2011) (quoting Bradshaw v. Stumpf, 545 U.S. 175, 183 (2005)). In this case, the facts admitted
are sufficient to support a plea to § 924(c) based on Count 2. Because Defendant chose not to join

                                                  9
       Therefore, even though conspiracy to commit Hobbs Act Robbery can no longer serve as

an underlying offense for Defendant’s § 924(c) conviction after Simms and Davis, his §924(c)

conviction was not based solely on Count 1, but also on the drug trafficking crime (Count 2)

committed the same day as the firearm possession. See United States v. Hare, 820 F.3d 93, 105-

06 (4th Cir. 2016) (upholding § 924(c) conviction where the conviction was based on both a drug

trafficking crime and a crime of violence).7

       IV.     Conclusion

       Defendant’s challenge to his conviction under § 924(c) fails, even though conspiracy to

commit Hobbs Act Robbery can no longer serve as an underlying offense, because the § 924(c)

conviction remains predicated on a drug trafficking crime.           The Government’s motion for

summary judgment (ECF No. 315) is granted and Defendant’s § 2255 motion (ECF No. 300) is

hereby dismissed with prejudice.

                            CERTIFICATE OF APPEALABILITY

       The governing law provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.

       (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
       satisfy the showing required by paragraph (2).




the others on the day of the robbery, but to provide a substitute, it is questionable whether his
admissions support the attempt charge in Count 3.
7
  The Government has also argued that Defendant’s § 2255 motion should be dismissed as
untimely and/or based on the appeal waiver. However, the court need not reach these arguments,
as it has determined that Defendant’s conviction for § 924(c) stands.

                                                 10
28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
August 26, 2019




                                                 11
